Case: 18-20069      Document: 00514572816         Page: 1    Date Filed: 07/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-20069                            July 26, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MARAVI MOORE, as next friend EH, the sibling of AH, as next friend ALH,

              Plaintiff – Appellant

v.

HANK WHITMAN, In his official and individual capacities; GREGG
ABBOTT, in his official and individual capacities; AMY HOOD, In her official
and individual capacities; PRENTISS HOOD, In his official and individual
capacities; LISA MCCARTNEY; JAMES MARK COOPER, In his official and
individual capacities; KYLE JANEK; TEXAS DEPARTMENT OF FAMILY
AND PROTECTIVE SERVICES; LUTHERAN SOCIAL SERVICES OF THE
SOUTH, INCORPORATED; HARRIS COUNTY, TEXAS; CHARLES SMITH,
In his official and individual capacities,

              Defendants – Appellees.


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:17-CV-538


Before DAVIS, COSTA, and ENGELHARDT, Circuit Judges.
PER CURIAM:*
       Appellant Maravi Moore (“Moore”) appeals the district court’s order
granting Appellees’ motions to dismiss her amended complaint, which alleges


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-20069         Document: 00514572816          Page: 2      Date Filed: 07/26/2018



                                        No. 18-20069
various constitutional and statutory violations driven by racial animus.
Because the district court lacked jurisdiction to adjudicate Moore’s claims, we
AFFIRM.
    I.      FACTUAL AND PROCEDURAL BACKGROUND
      This dispute centers on the custody of a child, ALH.                        The Texas
Department of Protective and Family Services (“Department”) removed ALH
from the home of his biological parents in January 2014, when ALH was four
months old, pursuant to a referral alleging that his biological parents neglected
him and abused drugs and alcohol. ALH was placed in foster care with Amy
and Prentiss Hood (the “Hoods”) on May 23, 2014, and has lived with them
continuously for four years.            During that time, appellant Moore, ALH’s
biological paternal aunt, also sought custody of ALH. Relevant to Moore’s
allegations, Moore and ALH are both black, and the Hoods are both white.
      The Hoods filed suit seeking adoption of ALH and termination of ALH’s
biological father’s parental rights. Moore also filed a suit for modification of
ALH’s managing conservatorship. These suits were consolidated because they
involved a “common, crucial question:               who should be [ALH]’s managing
conservator?” 1 In May 2016, after an eight-day trial, a Texas jury decided that
the Hoods were better suited to become sole managing conservators of ALH.
In doing so, the jury answered these four questions as follows:
      1. Should the parent-child relationship between [ALH’s biological
      father] and [ALH] be terminated? Answer: Yes.
      2. Should the order that designates [the Department] as sole
      managing conservator of [ALH] be modified to appoint a new sole
      managing conservator? ANSWER: Yes.
      3. Who should be appointed sole managing conservator of [ALH]?
      Select the name or names of one of the two choices provided below
      as a Sole Managing Conservator and write the name or names in
      the blank for the answer provided below. Your choices are (1)


      1   In Interest of A.L.H., 515 S.W.3d 60, 85 (Tex. App. 2017).
                                               2
    Case: 18-20069          Document: 00514572816         Page: 3     Date Filed: 07/26/2018



                                        No. 18-20069
      [Moore]; or (2) Prentiss Thomas Hood, Jr. and Amy
      Hood. ANSWER: Prentiss Hood / Amy Hood
      [omitted because jury instructed not to answer]
      5. Should [Moore] be appointed possessory conservator of
      [ALH]? ANSWER: No. 2
      Moore appealed the jury’s findings, which were affirmed by a lengthy
state appellate-court opinion in January 2017. The Texas Supreme Court
declined to review, and Moore did not petition the United States Supreme
Court for a writ of certiorari.
      Moore filed suit in the district court on February 17, 2017, against the
Hoods, the Department, Hank Whitman, Greg Abbott, Katie Flynn, Lisa
McCartney, James Mark Cooper, Kyle Janek, Lutheran Social Services of the
South, Inc., Amy Zachemeyer, Harris County, and Charles Smith (collectively,
“Appellees”) alleging constitutional claims under 42 U.S.C. §§ 1983 and 1985.
Among these, Moore alleged substantive due process and equal protection
violations perpetrated by Appellees, which she contends were motivated by
racial animus. She also alleged that provisions of the Texas Family Code were
unconstitutional as applied and that certain Appellees committed fraud. As a
result of these violations, she sought $10,000,000 in damages and an injunction
prohibiting the Hoods’ adoption of ALH, which was finalized in March 2017.
      Appellees filed motions to dismiss based, in part, on Federal Rule of Civil
Procedure 12(b), arguing that the district court lacked jurisdiction, and, in any
case, that Moore failed to state a claim upon which relief may be granted. The
district court granted all motions to dismiss and rendered final judgment.
Moore timely appealed.




      2   Id. at 78 (emphasis in original). The alterations clarify the relevant parties.
                                                3
     Case: 18-20069      Document: 00514572816         Page: 4    Date Filed: 07/26/2018



                                      No. 18-20069
    II.     DISCUSSION
          Moore argues on appeal (1) that she raised independent claims to
support federal jurisdiction; and (2) that she pleaded her claims with sufficient
factual support. Appellees respond, in their various briefs, that Moore’s federal
suit is an end run around the result of the state court judgment and thus the
district court lacked jurisdiction under the Rooker-Feldman doctrine. 3 Even if
the district court could exercise jurisdiction, Appellees contend that Moore’s
amended complaint failed to state a claim.
       “We review a district court’s grant of a motion to dismiss de novo.” 4
Pursuant to the Rooker-Feldman doctrine, “federal district courts lack
jurisdiction to entertain collateral attacks on state judgments” rendered prior
to the commencement of the district court proceedings. 5 A federal complaint,
even if framed as containing original claims for relief, attacks a state-court
judgment for purposes of the Rooker-Feldman doctrine “when the [federal]
claims are inextricably intertwined with a challenged state court judgment, or
where the losing party in a state court action seeks what in substance would
be appellate review of the state judgment.” 6 Plaintiffs may not circumvent this
jurisdictional limitation by “filing complaints about [state court] actions in



       3 See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Ct. App. v. Feldman, 460 U.S.
462 (1983).
       4 Geophysical Serv. Inc. v. TGS-NOPEC Geophysical Co., 850 F.3d 785, 790 (5th Cir.

2017) (quoting Boyd v. Driver, 579 F.3d 513, 515 (5th Cir. 2009)).
       5 United States v. Shepherd, 23 F.3d 923, 924 (5th Cir. 1994); see Exxon Mobil Corp.

v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).
As the Supreme Court concisely explained:
       The Rooker-Feldman doctrine . . . is confined to cases of the kind from which
       the doctrine acquired its name:           cases brought by state-court losers
       complaining of injuries caused by state-court judgments rendered before the
       district court proceedings commenced and inviting district court review and
       rejection of those judgments.
Id.
       6 Weaver v. Tex. Capital Bank N.A., 660 F.3d 900, 904 (5th Cir. 2011) (per curiam)

(alteration in original) (internal citations and quotation marks omitted).
                                             4
    Case: 18-20069         Document: 00514572816         Page: 5     Date Filed: 07/26/2018



                                        No. 18-20069
lower federal courts cast in the form of civil rights suits.” 7 When constitutional
questions arise in state-court proceedings, federal appellate review is available
only in the United States Supreme Court. 8
         Moore’s causes of injury here are (1) the state-court jury’s findings
designating the Hoods as sole managing conservatorship over ALH and (2) the
state appellate-court’s judgment affirming the jury’s findings. Moore’s claims
are “inextricably intertwined” with the state-court judgment; indeed, Moore
sought in her amended complaint injunctive relief halting ALH’s adoption—
which the state-court allowed to proceed in favor of the Hoods—while Moore
continued to pursue custody. 9 This relief would have required the district court
to modify the state appellate court’s judgment, which it cannot do. 10 Moore’s
recourse for constitutional violations in the state-court proceedings should
have been to seek review from the United States Supreme Court. 11
  III.       CONCLUSION
      Because the district court lacked jurisdiction over Moore’s amended
complaint, we AFFIRM.




         7 Haley v. Harney, 786 F.2d 688, 690–91 (5th Cir. 1986).
         8 Exxon Mobil, 544 U.S. at 284 (quoting Rooker, 263 U.S. at 416).
         9 See Weaver, 660 F.3d at 904.
         10 See Shepherd, 23 F.3d at 924.
         11 See Exxon Mobil Corp., 544 U.S. at 284 (quoting Rooker, 263 U.S. at 416).

                                               5